
	

114 HR 3880 IH: Stopping EPA Overreach Act of 2015
U.S. House of Representatives
2015-11-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3880
		IN THE HOUSE OF REPRESENTATIVES
		
			November 3, 2015
			Mr. Palmer (for himself, Mr. Mooney of West Virginia, Mr. Barr, Mr. Harris, Mr. Austin Scott of Georgia, Mr. Loudermilk, Mr. Flores, Mr. Farenthold, Mr. Gibbs, Mr. Wenstrup, Mr. Byrne, Mr. Babin, Mr. Westerman, Mrs. Miller of Michigan, Mr. Boustany, Mr. Hardy, Mrs. Lummis, Mr. Benishek, Mr. Newhouse, Mr. Brat, Mr. McKinley, Mr. Rouzer, Mr. Schweikert, Mr. Valadao, Mr. Ross, Mr. Nunes, Mrs. Black, Mr. Collins of Georgia, Mr. LaMalfa, Mr. Lamborn, Mr. Carter of Georgia, Mr. Jenkins of West Virginia, Mr. Lucas, Mr. Hill, Mr. Grothman, Mr. Chaffetz, Mr. Smith of Missouri, Mr. Hensarling, Mr. Duncan of South Carolina, Mr. Miller of Florida, Mr. Bridenstine, Mr. Jordan, Mr. Sensenbrenner, Mr. Duncan of Tennessee, Mr. Jody B. Hice of Georgia, Mr. Barton, Mr. Pitts, Mr. Carter of Texas, Mr. Fleming, Mr. Ratcliffe, Mr. Rothfus, Mr. Buck, Mr. Marchant, Mr. Brady of Texas, Mr. Yoder, Mr. Smith of Texas, Mr. Barletta, Mr. Gohmert, Mr. Amodei, Mr. Walker, Mr. Mullin, Mr. Stutzman, Mrs. Blackburn, Mrs. Roby, Mr. Salmon, Mrs. Love, Mr. McCaul, Mr. Mulvaney, Mr. Kelly of Pennsylvania, Mr. Rogers of Alabama, Mr. Brooks of Alabama, Mr. Gosar, Mr. Olson, Mr. Sessions, Mr. Roe of Tennessee, Mr. Neugebauer, Mr. Weber of Texas, Mr. Abraham, Mr. Labrador, Mr. Ribble, Mrs. Ellmers of North Carolina, Mr. Allen, Mr. Woodall, Mr. Aderholt, Mr. Williams, Mr. Sam Johnson of Texas, Mr. DesJarlais, Mr. Garrett, Mr. Perry, Mr. Pearce, Mr. King of Iowa, Mr. Knight, Mr. Palazzo, Mr. Poe of Texas, Mr. Yoho, Mr. Massie, Mr. Huelskamp, Mr. Walberg, Mr. Rokita, Mr. Cole, Mr. McClintock, Mr. Tom Price of Georgia, Mr. Rice of South Carolina, Mr. Franks of Arizona, Mr. Kelly of Mississippi, Mrs. Hartzler, Mr. Jones, and Mr. Hurd of Texas) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Natural Resources, Transportation and Infrastructure, and Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To prevent the Environmental Protection Agency from exceeding its statutory authority in ways that
			 were not contemplated by the Congress.
	
	
 1.Short titleThis Act may be cited as the Stopping EPA Overreach Act of 2015. 2.FindingsCongress finds that—
 (1)the Environmental Protection Agency has exceeded its statutory authority by promulgating regulations that were not contemplated by Congress in the authorizing language of the statutes enacted by Congress;
 (2)the Environmental Protection Agency was correct not to classify greenhouse gases as pollutants prior to 2009;
 (3)no Federal agency has the authority to regulate greenhouse gases under current law; and (4)no attempt to regulate greenhouse gases should be undertaken without further Congressional action.
			3.Clarification of Federal regulatory authority to exclude greenhouse gases from regulation under the
			 Clean Air Act
			(a)Repeal of Federal climate change regulation
 (1)Greenhouse gas regulation under Clean Air ActSection 302(g) of the Clean Air Act (42 U.S.C. 7602(g)) is amended— (A)by striking (g) The term and inserting the following:
						
							(g)Air pollutant
 (1)In generalThe term; and (B)by adding at the end the following:
						
 (2)ExclusionThe term air pollutant does not include carbon dioxide, water vapor, methane, nitrous oxide, hydrofluorocarbons, perfluorocarbons, or sulfur hexafluoride..
 (2)No regulation of climate changeNotwithstanding any other provision of law, nothing in any of the following Acts or any other law authorizes or requires the regulation of climate change or global warming:
 (A)The Clean Air Act (42 U.S.C. 7401 et seq.). (B)The Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.).
 (C)The National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). (D)The Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).
 (E)The Solid Waste Disposal Act (42 U.S.C. 6901 et seq.). (b)Effect on proposed rules of the EPAIn accordance with this section, the following proposed or contemplated rules (or any similar or successor rules) of the Environmental Protection Agency shall be void and have no force or effect:
 (1)The proposed rule entitled Standards of Performance for Greenhouse Gas Emissions From New Stationary Sources: Electric Utility Generating Units (published at 79 Fed. Reg. 1430 (January 8, 2014)).
 (2)The proposed rule entitled Carbon Pollution Emission Guidelines for Existing Stationary Sources: Electric Utility Generating Units (published at 79 Fed. Reg. 34829 (June 18, 2014)).
 (3)Any other contemplated or proposed rules proposed to be issued pursuant to the purported authority described in subsection (a)(2).
				4.Jobs analysis for all EPA regulations
 (a)In generalBefore proposing or finalizing any regulation, rule, or policy, the Administrator of the Environmental Protection Agency shall provide an analysis of the regulation, rule, or policy and describe the direct and indirect net and gross impact of the regulation, rule, or policy on employment in the United States.
 (b)LimitationNo regulation, rule, or policy described in subsection (a) shall take effect if the regulation, rule, or policy has a negative impact on employment in the United States unless the regulation, rule, or policy is approved by Congress and signed by the President.
			
